Citation Nr: 1623501	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  15-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for colon polyps.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel
INTRODUCTION

The Veteran had active service from December 1964 to June 1965, and from July 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The December 2008 rating decision denied service connection for colon polyps and the February 2014 rating decision denied service connection for sinusitis.  

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.  

The Board notes that the undersigned and a second Veterans Law Judge both took testimony with regard to other issues not adjudicated in this decision.  Those issues were the subject of a Memorandum Decision from the United States Court of Appeals for Veterans Claims in response to an October 2013 decision by the other Veterans Law Judge.  Generally, the VLJ who conducts the hearing must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.FR. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (2014).  Thus, when a Veteran has had a hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held.  An appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

At the March 2016 hearing, the Veteran was advised of the right to a third hearing.  However, he chose to waive the right to an additional hearing.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive that right, and there was no objection by the Veteran or representative.  Therefore, the Board may proceed with the adjudication of the claims without providing a third hearing in this case.  Additionally, as the Veteran has withdrawn all appeals before the Board, any due process error with regard to the Veteran's hearings is not prejudicial.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

[The issues of entitlement to service connection for a scalp and arm rash, entitlement to an initial compensable rating for erectile dysfunction, entitlement to an earlier effective date for TDIU, entitlement to an earlier effective date for special monthly compensation (SMC) for loss of use of a creative organ, and entitlement to SMC based on the need for aid and attendance or for being housebound are addressed in separate decisions.]


FINDINGS OF FACT

1.  In April 2016, prior to the promulgation of a decision on the issue of entitlement to service connection for sinusitis, the Veteran withdrew the appeal.  

2.  In April 2016, prior to the promulgation of a decision on the issue of entitlement to service connection for colon polyps, the Veteran withdrew the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2. The criteria for withdrawal of the appeal for entitlement to service connection for colon polyps have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2015).   

In April 2016, the Veteran, in writing, withdrew the appeals for service connection for sinusitis and colon polyps when he stated that he wanted to withdraw all appeals.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for sinusitis is dismissed.

The appeal concerning the issue of entitlement to service connection for colon polyps is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


